Citation Nr: 0946394	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  04-35 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for eczema.

2.  Entitlement to an initial compensable rating for 
bilateral tinea pedis with onychomycosis.

3.  Entitlement to an initial rating in excess of 10 percent 
for right foot metatarsalgia.

4.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral stress syndrome with patellar tendonitis 
of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran performed active military service from December 
1998 to December 2002. 

This matter arises to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In an August 2006-issued rating decision, the 
Milwaukee, Wisconsin, RO assigned an initial 10 percent 
rating for the right knee; however, the appeal for a higher 
initial rating remains viable.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In August 2004, the Veteran reported that he had severe right 
plantar fasciitis that he believed was related to his 
service-connected metatarsalgia.  A September 2009 VA 
compensation examiner associated right plantar fasciitis with 
the service-connected right foot disability.  This is 
referred for appropriate action, as service connection for 
right plantar fasciitis has not yet been established.  


FINDINGS OF FACT

1.  Eczema of the eyebrows, cheeks, nares, and chin has been 
cyclical over the appeal period, but has more nearly 
approximated coverage of no more than 5 percent of total body 
area or no more than 5 percent of exposed area.  

2.  Eczema has not required corticosteroid or other 
immunosuppressive drug treatment in the past 12 months.  

3.  Service connection for facial acne has not been 
established.  

4.  Bilateral tinea pedis with onychomycosis has been 
manifested throughout the appeal period by coverage that more 
nearly approximates 5 percent of total body area.  

5.  Right metatarsalgia with degenerative arthritis of the 
1st metatarsal phalangeal joint is manifested by pain on 
weight-bearing activity and additional functional impairment 
due to flare-ups that more nearly approximates moderately 
severe residuals of foot injury.  

6.  Right patellofemoral stress syndrome with patellar 
tendonitis of the right knee has been manifested throughout 
the appeal period by slight limitation of motion in flexion 
and pain on palpation.  

7.  Additional right knee functional impairment due to flare-
ups of pain on use is shown.  

8.  The preponderance of the evidence reflects that there is 
no right knee limitation of extension.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for eczema 
of the eyebrows, cheeks, nares, and chin are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7806 (2009).

2.  The criteria for an initial 10 percent rating for 
bilateral tinea pedis with onychomycosis are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7806 (2009).

3.  The criteria for an initial 20 percent rating for right 
foot metatarsalgia with degenerative arthritis of the first 
metatarsal phalangeal joint are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5279, 5284 (2009).

4.  The criteria for an initial 20 percent rating for right 
patellofemoral stress syndrome with patellar tendonitis are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, notice was provided in January 2003, prior to the first 
unfavorable decision.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  This notice was provided in 
March 2006 and again in December 2007.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment records.  The claimant 
was afforded VA medical examinations.  Neither the claimant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
a total rating based on individual unemployability (TDIU) as 
a result of that disability must be considered.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.

The United States Court of Appeals for Veterans Claims 
(Court) held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Eczema

Eczema has been rated noncompensably disabling for the entire 
appeal period under Diagnostic Code 7806.  Under that code, 
if eczema covers an area of at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  

A 30 percent rating is warranted for dermatitis or eczema 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required for a total duration of six weeks or more, but 
not constantly, during the past twelve-month period.  

Finally, a maximum rating of 60 percent under the revised 
criteria is warranted where the condition covers an area of 
more than 40 percent of the entire body or where more than 40 
percent of exposed areas affected, or; where constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2009).  

When a claimant submits a claim for a disease cyclical in the 
manifestation of its symptoms, such as eczema, VA must 
conduct an examination during the active stage of the 
disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The 
Court stated: "It is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed".  Id. at 407 (quoting 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (citing 38 C.F.R. § 
4.1 (1991)).  Compare with Voerth v West, 13 Vet. App. 117, 
122 (1999), where another examination was not required.  It 
must be noted, however, that scheduling a compensation 
examination during a period of inflammation might be 
difficult where the inflammation is unpredictable or 
infrequent recurrence.  

A QTC examination report (VA compensation examinations 
performed by a private physician are called QTC examinations) 
of February 2003 reflects skin changes consistent with eczema 
at the nares and at the plantar surface of the great toes.  
The diagnosis was simply "Eczema."  

In his December 2003 notice of disagreement (NOD), the 
Veteran reported additional eczema on his ears and "severe 
eczema breakout conditions on my face."  

An early August 2004-dated VA addendum report discusses that 
Sporanox(r) (itraconazole) would be tried once the Veteran is 
seen during an active flare-up.  In later August 2004, the 
Veteran reported worsening eczema.  

A February 2005 VA dermatology report notes a breakout on the 
face with history of lesions around the nose and chin.  The 
Veteran had tried creams and lotions without success.  The 
examiner documented open and closed comedones, inflammatory 
papules, pustules, and nodules on the face with ice-pick and 
ruddy scarring on the face.  The assessment was acne, for 
which tetracycline was prescribed.  A May 2005 VA dermatology 
report notes that the Veteran's acne was much-improved.  

A June 2006 VA compensation examination report notes a 
history of itching and flaking under the eyes and around the 
cheeks and nose.  The face exhibited no current lesion, 
however.  The impression was eczema, not currently active.  
Likewise, during a September 2009 VA compensation 
examination, eczema was inactive.  Fine flaking over the 
eyebrows represented less than one percent of exposed skin 
and less than one percent of total body area.  The Veteran 
had not treated the condition in the recent 12-month period. 

From the above facts, it is clear that eczema of the face and 
chin has been cyclical over the appeal period.  At no time, 
however, has eczema covered more than 20 percent of total 
body area or more than 20 percent of exposed area.  Nor has 
eczema required corticosteroid or other immunosuppressive 
drug treatment for six weeks or more in the past 12 months.  
Thus, the criteria for a 30 percent rating are not more 
nearly approximated.  Because the recent VA examiner opined 
that an area over the eyebrows represents less than one 
percent, and because an area below the eye sockets is roughly 
the same size as an area above the eyebrows (that is, about 1 
percent or less), as are areas around the nares, on the 
cheeks, and on the chin (each, one percent or less), the 
total area above the eyebrows, below the eyes, on the cheeks, 
around the nares, and on the chin might total to roughly 5 
percent of total body area or 5 percent of exposed surface.  
The benefit of the doubt doctrine is applied in reaching this 
conclusion.   

The February 2005 report of an extensive acne breakout with 
ice-pick scarring is discounted because acne is not service-
connected.  

Comparing the manifestations with the criteria of the rating 
schedule, the criteria for an initial schedular rating of 10 
percent under Diagnostic Code 7806 are more nearly 
approximated.  This is because the total area covered by 
eczema might total to 5 percent but no more than 20 percent 
of exposed area or total area.  The benefit of the doubt 
doctrine is applied in reaching this conclusion.   

While the skin condition has been cyclical, the Board is 
required to interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2009).  Bierman v. Brown, 6 Vet. App. 125, 
129 (1994).  In this case, the evidence does not contain 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal.  The assignment of staged ratings 
is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  An initial 10 percent schedular rating for 
eczema of the face will be granted. 

Bilateral Tinea Pedis with Onychomycosis

Bilateral tinea pedis with onychomycosis has been rated 
noncompensably disabling for the entire appeal period under 
38 C.F.R. § 4.118, Diagnostic Code 7813.  Under Diagnostic 
Code 7813, tinea outbreaks may be rated as disfigurement of 
the head, face, or neck, or as dermatitis, depending on the 
predominant disability.  Because the disability involves only 
the feet, a rating for disfigurement of the head under 
Diagnostic Code 7800 need not be considered.  Dermatitis and 
eczema are rated under Diagnostic Code 7806 and, as earlier 
discussed, if dermatitis covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  

A QTC examination report of February 2003 mentions toenail 
discoloration and skin changes consistent with tinea pedis.  
A diagnosis relative to tinea pedis or onychomycosis was not 
offered, however.  

In his December 2003 NOD, the Veteran reported a severe foot 
fungus and reported that another toenail had fallen off.  

A July 2004 VA outpatient treatment report notes a 
significant fungal infestation of the toenails, bilaterally.
 
In August 2004, the Veteran reported that he was taking a 
systemic therapy for bilateral tinea with onychomycosis.  An 
August 2004 VA report notes that Sporanox(r) had been 
prescribed for onychomycosis. 

A February 2005 VA dermatology report notes that a wart was 
frozen and removed from the plantar surface of the right 
foot.  

A May 2005 VA dermatology report notes dryness and flakiness 
of the skin of the right foot.  Over-the-counter Lamisil(r) 
cream was recommended for athlete's foot.  

A June 2006 VA feet compensation examination report notes 
that disfigurement and discoloring of the right toenails had 
spread to the left toenails.  The right fifth toenail was 
loose.  All left toenails were darkened and yellowish.  Both 
5th toes were reddened.  The impression was bilateral tinea 
pedis.  

A September 2009 VA compensation examination report mentions 
that ketoconazole had been used for three to four weeks in 
the past 12 months.  There was fine scaling on the bottoms of 
the feet.  Onychomycosis affected the toenails, bilaterally.  
Tinea pedis affected 3 percent of the total body area and no 
exposed area.  

The medical reports mentioned above document that bilateral 
tinea pedis with onychomycosis has been manifested throughout 
the appeal period by coverage that more nearly approximates 5 
percent of total area.  Because the recent VA examiner opined 
that an area of about 3 percent of total body area was 
affected, this more nearly approximates the minimum 5 percent 
area required for a 10 percent rating.

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the evidence is at least in relative equipoise.  The 
benefit of the doubt doctrine will therefore be applied.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  An initial 
10 percent rating for bilateral tinea pedis with 
onychomycosis will be granted. 

Right Metatarsalgia

Right metatarsalgia has been rated 10 percent disabling for 
the entire appeal period under Diagnostic Code 5279.  Under 
that code, unilateral or bilateral anterior metatarsalgia 
(Morton's Disease) warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (2009).

A QTC examination report of February 2003 finds the right 
foot to be orthopedically normal.  

In his December 2003 NOD, the Veteran reported severe right 
foot pains.  VA outpatient treatment reports note various 
complaints of right foot pains.  

A June 2006 VA orthopedic compensation examination report 
notes chronic right forefoot pains with flare-ups.  These 
symptoms caused occasional functional impairment at the 
Veteran's job as an electrician.  Range of motion of the toes 
was full.  The metatarsal fat pad was non-tender.  X-rays 
showed slight degenerative joint disease of the first 
metatarsophalangeal joint.  The impressions were right first 
metatarsophalangeal degenerative arthritis and chronic 
metatarsalgia of the [right] third and fourth metatarsals.  

A September 2009 VA compensation examination report notes 
that the Veteran reported intermittent throbbing pain of the 
dorsum of the right foot about three days each week.  He had 
occasional flare-ups also.  The pain precluded participating 
in sports.  The Veteran went to school and did not work 
currently.  There was no edema, instability, or painful 
motion.  The 4th and 5th metatarsals were tender to palpation.  
X-rays showed spurring over the 1st metatarsal phalangeal 
joint.  The X-ray impression was mild degenerative changes at 
the 1st metatarsal phalangeal joint.  The assessment was 
right foot metatarsalgia.  

While Diagnostic Code 5279 offers only a 10 percent rating 
for metatarsalgia, the June 2006 VA compensation examination 
report contains an impression of degenerative arthritis of 
the right first metatarsal phalangeal joint.  X-rays 
confirmed arthritis.  Because arthritis and painful motion of 
joints are shown, 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, and DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995), must be considered.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2009.

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings is rated on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbation.  A 
10 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) The 20 percent and 10 
percent ratings based on X-rays will not be combined with 
ratings based on limitation of motion.  Note (2) The 20 
percent and 10 percent ratings based on X-rays will not be 
used in ratings listed under diagnostic codes 5013-5024.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006). 

For the purpose of rating disability from arthritis, multiple 
involvement of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45 (2009) [excerpt].

Right foot metatarsalgia with degenerative arthritis of the 
1st metatarsal phalangeal joint is manifested by pain on 
weight-bearing activity and additional functional impairment 
due to flare-ups.  While neither Diagnostic Code 5003 nor 
5279 offers a rating higher than 10 percent for the right 
foot, Diagnostic Code 5284 does.  Under Diagnostic Code 5284, 
moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  A 30 percent rating requires severe 
residuals.  Actual loss of use of the foot warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2009).

Considering painful use, including during flare-ups, the 
disability more nearly approximates that of moderately severe 
residuals of foot injury.  The Board will therefore grant an 
additional 10 percent under Diagnostic Code 5284.  

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the evidence is at least in relative equipoise.  The 
benefit of the doubt doctrine will therefore be applied.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  An initial 
20 percent rating for right metatarsalgia with 1st metatarsal 
phalangeal joint degenerative arthritis is granted.  

Right Patellofemoral Stress Syndrome with Patellar Tendonitis

The Veteran seeks an initial rating in excess of 10 percent 
for patellofemoral stress syndrome with patellar tendonitis 
of the right knee.  This disability has been rated 10 percent 
disabling for the entire appeal period under Diagnostic Code 
5260.  Under that code, limitation of flexion of the knee 
(normal being to approximately 140 degrees) will be rated as 
follows: Flexion limited to 15 degrees is 30 percent.  
Flexion limited to 30 degrees is 20 percent.  Flexion limited 
to 45 degrees is 10 percent.  Flexion greater than 45 degrees 
is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (2009).  When rating a knee joint, other 
rating considerations arise. 

Where a claimant has arthritis and instability of a knee, 
separate ratings are authorized under 38 C.F.R. § 4.71a.  
VAOPGCPREC 23-97.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98.

Under Diagnostic Code 5257, slight knee disability due to 
instability or subluxation warrants a 10 percent rating.  
Moderate knee instability warrants a 20 percent rating and 
severe instability warrants a 30 percent rating.  38 C.F.R. 
§§ 4.71, Plate II, § 4.71a, Diagnostic Code 5257 (2009).  

Cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the knee joint warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2009).  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2009).

Where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VA's General Counsel 
held that these separate ratings should each take into 
consideration any additional functional loss due to pain 
under 38 C.F.R. § 4.40 and DeLuca, and that these separate 
ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  
VAOPGCPREC 9-2004.  

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2009).    

A February 2003 QTC examination report contains few, if any, 
right knee findings.  There was tenderness to palpation in 
the knee joint region, but full range of motion and no 
instability.  

An April 2004 VA outpatient treatment report is significant 
in that it notes slight limitation of extension of the right 
knee.  

A November 2004 VA magnetic resonance imaging (MRI) report 
notes chronic stabbing right knee pains.  Mild meniscal 
degeneration was shown.  

A June 2006 VA compensation examination report notes a 
complaint of painful flare-ups that occurred every two months 
and lasted two weeks.  Painless range of motion was from zero 
to 120 degrees.  X-rays were unremarkable. 

A September 2009 VA compensation examination report notes 
complaints of occasional right knee locking and chronic pain 
with occasional flare-ups of increased pain.  Range of 
flexion was to 135 degrees; however, this was not painless.  
Rather, it was done with "minimal discomfort."  Extension 
was zero degrees.  X-rays were negative.  The assessment was 
right knee patellofemoral syndrome   

The right knee disability has been manifested throughout the 
appeal period by slight limitation of motion in flexion and 
pain on palpation.  Additional functional impairment due to 
flare-ups of pain on use of the right knee is shown.  While 
one VA report mentions slight limitation of extension, the VA 
compensation examination reports persuasively suggest that no 
limitation of extension exists.  Comparing these 
manifestations with the criteria of the rating schedule, the 
Board finds that the criteria for an initial schedular rating 
of 20 percent are more nearly approximated.  This is because 
the right knee is chronically limited by painful flexion and 
further limited by painful flare-ups that prevent or 
interfere with normal activities.

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the evidence is at least in relative equipoise.  The 
benefit of the doubt doctrine will therefore be applied.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  An initial 
20 percent rating for the right knee will be granted for the 
entire appeal period. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Additionally, if the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
part and parcel to that claim for an increased rating is 
whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

An initial 10 percent rating for eczema is granted for the 
entire appeal period, subject to the laws and regulations 
governing payment of monetary benefits.

An initial 10 percent rating for bilateral tinea pedis with 
onychomycosis is granted for the entire appeal period, 
subject to the laws and regulations governing payment of 
monetary benefits.

An initial 20 percent rating for right foot metatarsalgia 
with right 1st metatarsal phalangeal joint degenerative 
arthritis is granted for the entire appeal period, subject to 
the laws and regulations governing payment of monetary 
benefits. 

An initial 20 percent rating for right patellofemoral stress 
syndrome with patellar tendonitis is granted for the entire 
appeal period, subject to the laws and regulations governing 
payment of monetary benefits. 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


